Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on October 12, 2021 have been entered and considered. Claims 1 – 5 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Goenka in view of Lee as detailed in Office action dated April 12, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Goenka et al. US 2017/0088979 A1 (Goenka) in view of Lee et al. US 2011/0133011 A1 (Lee).  
Considering claims 1, 2 and 4, Goenka teaches a woven fabric comprising a plurality of warp yarns, which are arranged to define a warp end density between about 50 warp ends per inch and about 300 warp ends per inch. The weft yarns are arranged to define a weft density between about 50 picks per inch and about 300 picks per inch [0018]. Further, although Goenka teaches the use of high bulk yarns [0025], it does not recognize the use of separable draw textured yarns as required by the claims. However, Lee teaches a method of manufacturing a separable textured interlaced filament yarn, and the yarns thereof, the method comprising: passing a polymer melt through a spinning unit (14) to form a plurality of molten streams; cooling the molten streams in a quenching zone (18) to form plurality of polymer filaments; grouping the filaments to form a yarn; and passing the yarn through an interlacing means (20) to interlace the filaments within the yarn, to provide a separable interlaced filament yarn, wherein the interlacing of the filaments within the yarn is retained during further processing of the yarn to fabric and in the fabric [FIG. 1; [0021, 0047, 0049 and 
At [0008] Lee teaches that the multiend package of yarn of the disclosure, would be a way to significantly increase yarn manufacturing productivity while decreasing investment intensity and cost of manufacture. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Lee’s yarns as the bulk yarn in Goenka’s woven fabric when it is desired to benefit of significantly increase yarn manufacturing productivity while decreasing investment intensity and cost of manufacture.    

Considering claims 3 and 5, Goenka teaches at [0050] that the woven fabric of the disclosure has applications as bedding article. 

Response to Arguments

Applicant's amendments and accompanying remarks filed on October 12, 2021 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has maintained the 103 rejections over Goenka in view of Lee as detailed in Office action dated April 12, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on October 12, 2021 have been fully considered but they are found to be not persuasive for the following reasons.

Applicant traverses the 103 rejection in last Office action on the basis that Goenka is completely silent on “the at least one group of separable draw textured yarns 1s made by entering an input of two or more interlaced multi-filament yarns into a texturizing unit, wherein each of the interlaced multi-filament yarns has interlacing strong enough to maintain separability during and after texturizing; and exiting a group of separable draw textured yarns from the texturizing unit, wherein the group of separable draw textured yarns 1s separable into the same number of separable draw textured yarns as the number of separable interlaced multi-filament yarns in the input’.

In response, the examiner submits that in the rejection above, it is the combined teachings of Goenka and Lee that renders the instant claims obvious. Further, in the instant case, it is the Lee reference that teaches the separable yarns. Furthermore, the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant further argues that more generally, Lee teaches about a bicomponent yarn. Lee teaches a method of making the multiend package of separable polyester bicomponent continuous filament yarns. More specifically, the objective of Lee is to arrive at a “multiend” package of yarn where on a single yarn package two or more ends of yarn have been wound to increase the yarn manufacturing productivity while decreasing the investment intensity and cost of manufacture. (see, para [0008] of Lee).

In response, the examiner submits that said description of Lee’s disclosure is simply an over simplification. At [Claim 1], cited in the rejection above, Lee teaches a process for producing a multiend package, the process comprising: A) melt-spinning two or more compositionally different polyesters from a single pre-coalescent or post-coalescent spinneret to form multiple side-by-side or eccentric sheath-core polyester bicomponent filaments; B) grouping the filaments into at least two threadlines, each threadline including more than one filaments; C) taking up the threadlines at speeds greater than about 300 meters per minute; D) interlacing each threadline; E) combining the threadlines into a threadline bundle; and F) winding the threadline bundle onto a tube core at speeds greater than about 300 meters per minute; wherein the threadline bundle is separable into at least two individual threadlines and the bicomponent filament 
  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786



/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786